DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2020 has been considered by the Examiner.

Drawings
The drawings submitted on 06/25/2020 have been accepted by the Examiner as formal.  

Specification
The Specification, Abstract, and amended Title submitted on 06/25/2020 and 08/10/2021, respectively, have been accepted by the Examiner as formal.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/10/2021, with respect to the amended limitations to the claims and the amended title, have been fully considered and are persuasive.  The rejections of the claims and the objections to the specification have been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Long et al. (US 2010/024023) discloses, as mapped in the Non-Final Rejection of 05/25/2021, a base, a first arm coupled to the base and rotating about a first rotation axis; and a second arm coupled to the first arm and rotating about a second rotation axis, wherein the first arm has a first connector coupled to the base, a second connector coupled to the second arm, and a frame segment connecting the first connector with the second connector, the frame segment (e.g. 243) including a recess (246) defining an internal space (see figs. 2-3), and a liquid exhaust hole (2421) disposed in a bottom surface of the recess in the frame segment (fig. 3, where the hole 2421 is the “bottom surface”), the liquid exhaust hole (2421) communicating between the internal space and an outside of the first arm and exhausting a liquid entering the internal space to the outside of the first arm, as previously explained.
However, the prior art does not disclose or render obvious “the liquid exhaust hole tapering from a larger diameter on an internal space side of the frame segment to a smaller diameter on the outside of the frame segment” (claim 1, lines 14-16).  To modify the prior art exactly as Applicant discloses would be improper hindsight and require the use of Applicant’s specification as a blueprint for rejection.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658